Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 07, 2020

The Court of Appeals hereby passes the following order:

A20D0430. MICHAEL D. YOUNG v. JUANITA WALLER.

      Upon consideration, this application for discretionary appeal is hereby
DENIED.
      In addition, the respondent to this application has filed a motion for a frivolous
appeal penalty, asking this Court to impose a penalty of up to $2,500. See Court of
Appeals Rule 7 (e) (2). We decline to impose sanctions at this time, and the motion
is hereby DENIED. However, we caution the applicant that, pursuant to Court of
Appeals Rule 7 (e) (2), this Court is empowered to impose sanctions upon a party
who files a frivolous appeal or application. Future filings that have no substantial
basis in law or fact may result in the imposition of sanctions.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/07/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.